 



EXHIBIT 10.6
GMAC LONG-TERM INCENTIVE PLAN LLC
LONG-TERM PHANTOM INTEREST PLAN
AWARD AGREEMENT
          This agreement (the “Award Agreement”) is made and entered into as of
January ___, 2007 (the “Award Date”), by and among GMAC Long-Term Incentive Plan
LLC (the “Company”), and [  ] (the “Participant”).
W I T N E S S E T H:
          WHEREAS, the Company desires to grant to the Participant, pursuant to
the terms of the GMAC Long-Term Incentive Plan LLC Long-Term Phantom Interest
Plan (the “Plan”) an “Award” (as defined in the Plan) subject to the terms and
conditions set forth in this Award Agreement; and
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
          1. Definitions. Whenever the following terms are used in this Award
Agreement, they shall have the meanings set forth below. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
          “Cause” means, as determined by the Board (or its designee),
(i) indictment of the Participant for a felony, (ii) conduct by the Participant
in connection with the Participant’s employment duties or responsibilities that
is fraudulent or grossly negligent, (iii) the Participant’s willful misconduct
on an ongoing basis after written notice from GMAC or any of its Subsidiaries to
the Participant, (iv) the Participant’s contravention of specific written lawful
directions related to a material duty or responsibility which is directed to be
undertaken from the Board or the person to whom the Participant reports which is
not cured within twenty (20) days of the Participant’s receipt of written notice
of such contravention, (v) breach of any restrictive covenants in favor of GMAC
to which the Participant is subject, (vi) any acts of dishonesty by the
Participant resulting or intending to result in personal gain or enrichment at
the expense of GMAC, its Subsidiaries or affiliates, or (vii) the Participant’s
continued failure to comply with a material policy of GMAC, its Subsidiaries or
affiliates after receiving notice from the Board or the Chief Executive Officer
of GMAC of such failure to comply. An act or failure to act shall not be
“willful” if the Participant reasonably believed that such action or inaction
was in the best interests of GMAC.
          “Change in Control” means the first to occur of any of the following
events (1) any Person who is not an Investor or an Affiliate of an Investor
becomes the beneficial owner, directly or indirectly, of fifty percent (50%) or
more of the combined voting power of the then issued and outstanding securities
of GMAC or (2) the sale, transfer or other disposition of all or substantially
all of the business and assets of GMAC, whether by sale of assets, merger or
otherwise (determined on a consolidated basis), to a Person other than an
Investor or an Affiliate of an Investor.

 



--------------------------------------------------------------------------------



 



          “Disability” means a determination by a licensed physician mutually
selected by GMAC and the Participant (or the Participant’s legal representative)
(either the Participant or GMAC may request that a licensed physician be
selected; provided that if a licensed physician is not mutually selected within
ten (10) business days of a request, GMAC shall select a licensed physician) in
accordance with applicable law that as a result of a physical or mental injury
or illness, the Participant is unable to perform the essential functions of his
or her job with or without reasonable accommodation for a period of (i) one
hundred twenty (120) consecutive days; or (ii) one hundred eighty (180) days in
any one (1) year period.
          “Good Reason” means, without the Participant’s consent, (i) a
reduction in the Participant’s annualized base salary or bonus; provided that,
GMAC may at any time or from time to time amend, modify, suspend or terminate
any bonus, incentive compensation or other benefit plan or program provided to
the Participant for any reason and without the Participant’s consent if such
modification, suspension or termination (x) is a result of the underperformance
of GMAC under its business plan, (y) is consistent with an “across the board”
reduction for all senior executives of GMAC, and (z) is undertaken in the
Board’s reasonable business judgment acting in good faith and engaging in fair
dealing with the Participant, or (ii) a material diminution in the Participant’s
title, duties or responsibilities below a level consistent with the
Participant’s performance and skill level, as determined in good faith by the
Board; provided that, a suspension of the Participant and the requirement that
the Participant not report to work shall not constitute Good Reason if the
Participant continues to receive his compensation and benefits. GMAC shall have
thirty (30) days after receipt of notice from the Participant in writing
specifying the deficiency to cure the deficiency that would result in Good
Reason.
          “Investors” means FIM Holdings LLC, GM Finance Co. Holdings Inc.,
General Motors Corporation and their Affiliates.
          “Transfer” means any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance, security interest or other
disposition (including any contract therefore), whether direct or indirect,
voluntary or involuntary, by operation of law or otherwise, or the transfer of
any other beneficial interest in the Award.
          2. Grant of Award. On the Award Date, the Company grants to the
Participant an Award subject to the terms and provisions of the Plan and this
Award Agreement, including the following terms:
Base Value:   the Agreed Initial Value (as defined in the GMAC LLC Agreement)
Award Percentage:   [       %]
Performance Period:   3 years
The Participant shall not possess any incidents of ownership in any equity
interests of the Company or GMAC in respect of the Award.
          3. Relationship to the Plan. The Award is granted pursuant to the Plan
and is in all respects subject to the terms, conditions and definitions of the
Plan. The Participant hereby accepts this Award subject to all the terms and
provisions of the Plan and this Award

 



--------------------------------------------------------------------------------



 



Agreement. The Participant further agrees that all decisions under and
interpretations of the Plan by the Administrator shall be final, binding and
conclusive upon the Participant and his or her beneficiaries. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement.
     4. Transfers of Award by the Participant. The Award may not be Transferred
by the Participant except in accordance with the Plan.
     5. Redemption of Award. Subject to Sections 5.1 and 5.2 below, the
Participant shall be entitled to receive an amount equal to the Redemption
Amount if the Participant remains employed with GMAC or any or its Subsidiaries
through the Redemption Date. In such event, the Company shall provide the
Participant with a lump sum cash payment in the amount of the Redemption Amount
as soon as practicable in the year following the applicable Redemption Date.
               5.1. Termination of Employment without Cause or for Good Reason;
Termination as a Result of Death or Disability. If, prior to the Redemption
Date, (a) GMAC or any of its Subsidiaries terminates the Participant’s
employment without Cause (other than due to the expiration of the term of any
employment agreement between the Participant and GMAC or any of its
Subsidiaries), (b) the Participant terminates the Participant’s employment with
GMAC or any of its Subsidiaries for Good Reason, or (c) the Participant’s
employment with GMAC or any of its Subsidiaries terminates as a result of the
Participant’s death or Disability, the Participant (or his or her estate) shall
be entitled to receive an amount equal to the “Prorated Redemption Amount” (as
defined below) rather than the Redemption Amount. The Prorated Redemption Amount
shall equal the product of the Redemption Amount multiplied by a fraction, the
numerator of which is the number of completed months the Participant was
employed with GMAC or any of its Subsidiaries during the Performance Period and
the denominator of which is the number of months in the Performance Period. In
the event of such termination, the Company shall provide the Participant (or his
or her estate) with a lump sum cash payment in the amount of the Prorated
Redemption Amount as soon as practicable in the year following the applicable
Redemption Date.
               5.2. Termination for Cause or without Good Reason. If, prior to
the Redemption Date, (a) GMAC or any of its Subsidiaries terminates the
Participant’s employment for Cause, (b) the Participant terminates employment
with GMAC or any of its Subsidiaries without Good Reason, or (c) the
Participant’s employment with GMAC or any of its Subsidiaries terminates as a
result of the expiration of the term of any employment agreement between the
Participant and GMAC or any of its Subsidiaries, the Award shall be forfeited
without consideration.
     6. Change in Control.
          6.1. In the event of a Change in Control, in consideration for the
cancellation of the Award, the Participant shall be entitled to an amount,
subject to the Participant’s continued employment through the Redemption Date,
equal to the product of (A) the Award Percentage multiplied by (B) (x) the
excess, if any, of (a) an amount, as determined

 



--------------------------------------------------------------------------------



 



by the Board pursuant to a consistent methodology, equal to (1) the aggregate
value of all Class A Membership Interests and Class B Membership Interests as of
the Change in Control increased by (2) the distributions received by the holders
of such Class A Membership Interests and Class B Membership Interests (other
than distributions that are deemed attributable to taxes pursuant to the GMAC
LLC Agreement) from the Award Date through the Change in Control and reduced by
(3) any taxes paid by the Company relating to the Plan from the Award Date
through the Change in Control (such amount, the “Change in Control Value”) over
(b) the Base Value, increased by (y) interest at the short-term applicable
federal rate compounded annually (as of the Change in Control), from the Change
in Control through the date of payment (the “Change in Control Payment”),
payable as soon as practicable in the year following the applicable Redemption
Date; provided, however, that if, following the Change in Control, the
Participant’s employment is terminated by the Company without Cause or by the
Participant with Good Reason, the Participant shall be entitled to the Change in
Control Payment within sixty days following such termination of employment. For
the avoidance of doubt, if, upon a Change in Control, the Base Value equals or
exceeds the Change in Control Value of an Award, such Award shall be forfeited
without consideration.
          6.2. In the event of the sale or disposition of a business unit of
GMAC or a Subsidiary of GMAC, a Participant who (i) is employed by such business
unit or Subsidiary through the date of such sale or disposition and (ii) is no
longer employed by GMAC or its subsidiaries immediately following such sale or
disposition, shall be entitled to an amount, in consideration for the
cancellation of the Award, equal to the product of (A) the Award Percentage
multiplied by (B) the product of (x) the excess, if any, of (a) an amount, as
determined by the Board pursuant to a consistent methodology, equal to (1) the
aggregate value of all Class A Membership Interests and Class B Membership
Interests as of such sale or disposition increased by (2) the distributions
received by the holders of such Class A Membership Interests and Class B
Membership Interests (other than distributions that are deemed attributable to
taxes pursuant to the GMAC LLC Agreement) from the Award Date through the date
of such sale or disposition and reduced by (3) any taxes paid by the Company
relating to the Plan from the Award Date through the date of such sale or
disposition (such amount, the “Sale Value”) over (b) the Base Value multiplied
by (y) a fraction, the numerator of which is the number of completed months
through the date of such sale or disposition during the Performance Period and
the denominator of which is the number of months in the Performance Period. For
the avoidance of doubt, if, upon a sale or disposition of a business unit of
GMAC or a Subsidiary of GMAC, the Base Value equals or exceeds the Sale Value of
an Award, such Award shall be forfeited without consideration.
     7. Additional Agreements.
          7.1. Amendments and Waivers. Subject to Section 16 of the Plan, the
provisions of this Award Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of each of the parties hereto.
          7.2. Successors and Assigns. This Award Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of its
rights or obligations under this

 



--------------------------------------------------------------------------------



 



Award Agreement without the prior written consent of the Company. The Company
may assign its rights, together with its obligations, to another entity which
will succeed to all or substantially all of the assets and business of the
Company.
          7.3. Counterparts. This Award Agreement may be executed in two or more
counterparts or counterpart signature pages, each of which, when so executed and
delivered, shall be deemed to be an original, but all of which counterparts,
taken together, shall constitute one and the same instrument.
          7.4. Withholding. The Company or GMAC shall have the right to deduct
from any payment due under this Award Agreement, any applicable withholding
taxes or other deductions required by law to be withheld with respect to such
payment and to take such action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes.
          7.5. No Employment or Service Contract. Nothing in this Award
Agreement or in the Plan shall confer upon the Participant any right to continue
such Participant’s relationship with GMAC, nor shall it give any Participant the
right to be retained in the employ of GMAC or interfere with or otherwise
restrict in any way the rights of GMAC, which rights are hereby expressly
reserved, to terminate any Participant’s employment at any time for any reason.
          7.6. Section 409A. Any and all payments under this Award Agreement are
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations issued thereunder, and to the
extent that based on subsequent regulations or guidance provided by the Internal
Revenue Service, the Company believes that any payments under this Award
Agreement may not comply with Section 409A, the Company and the Participant
agree to negotiate in good faith to amend the Award Agreement to comply with
Section 409A and to preserve as much as possible the economic intent of the
parties.
          7.7. Severability. In the event that any one or more of the
provisions, paragraphs, words, clauses, phrases or sentences contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
          7.8. Governing Law. This Award Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the conflict of laws principles thereof.
          7.9. Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally agrees that any action, suit or proceeding, at
law or equity, arising out of or relating to the Plan, this Award Agreement or
any agreements or transactions

 



--------------------------------------------------------------------------------



 



contemplated hereby shall only be brought in any federal court of the Southern
District of New York or any state court located in New York County, State of New
York, and hereby irrevocably and unconditionally expressly submits to the
personal jurisdiction and venue of such courts for the purposes thereof and
hereby irrevocably and unconditionally waives (by way of motion, as a defense or
otherwise) any and all jurisdictional, venue and convenience objections or
defenses that such party may have in such action, suit or proceeding. Each party
hereby irrevocably and unconditionally consents to the service of process of any
of the aforementioned courts.
          7.10. Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AWARD AGREEMENT OR
THE VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE
THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AWARD AGREEMENT AND
WOULD NOT ENTER INTO THIS AWARD AGREEMENT IF THIS SECTION WERE NOT PART OF THIS
AWARD AGREEMENT.
          7.11. Entire Agreement. This Award Agreement together with the Plan
(the terms of which are hereby incorporated by reference) are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties, covenants or undertakings relating to
such subject matter, other than those set forth or referred to herein. This
Award Agreement supersedes all prior agreements and understandings between the
parties hereto with respect to such subject matter.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to
be duly executed as of the date first above written.

                  GMAC LONG-TERM INCENTIVE PLAN LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                PARTICIPANT:    
 
                           Name:    

 